 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   CHRISTOPHER ALLEN VAN GESSEL,                     1:18-cv-01478-GSA-PC
11                Plaintiff,                           ORDER ADDRESSING PLAINTIFF’S
                                                       REQUESTS
12         vs.                                         (ECF No. 6.)
13   THOMAS MOORE, et al.,                             ORDER DIRECTING CLERK TO
                                                       SEND PLAINTIFF A COPY OF HIS
14               Defendants.                           DOCKET SHEET
15

16   I.     BACKGROUND
17          Christopher Allen Van Gessel (“Plaintiff”) is a federal prisoner proceeding pro se and
18   in forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
19   U.S. 388 (1971). Plaintiff filed the Complaint commencing this action on October 26, 2018.
20   (ECF No. 1.) The Complaint awaits the court’s requisite screening under 28 U.S.C. § 1915A.
21          On March 18, 2019, Plaintiff filed four requests together in one document: (1) request
22   for the court to provide him with an Inmate Accident Compensation Form; (2) request for
23   written status of his case; (3) request to add exhibits to the Complaint; and (4) request for
24   default against defendants. (ECF No. 6.)
25   II.    REQUEST FOR FORM
26          Plaintiff requests the court to provide him with an Inmate Accident Compensation Form
27   (Form) under 18 U.S.C. § 4126 and 28 CFR §§ 301.101, et seq. Plaintiff asserts that he injured
28   himself on the job and requested the Form from the Safety Officer four times, without success.


                                                   1
 1   The court does not have this form available for distribution. Plaintiff should make a request for
 2   the Form in writing at the prison, following the prison’s accepted procedures.
 3   III.     REQUEST FOR STATUS
 4            Plaintiff requests written status of his case. The court does not ordinarily respond in
 5   writing to requests for status of cases. Plaintiff shall receive notice in this action as a matter of
 6   course.1 All documents filed in this action shall, if and when appropriate, be served upon all
 7   parties who have appeared in this action, including Plaintiff. Plaintiff will receive notice, at his
 8   address of record, of rulings made in this case and deadlines established in this case, provided
 9   he keeps the court informed of his current address.
10            Plaintiff is also advised that the Clerk does not ordinarily provide free copies of case
11   documents to parties. The Clerk charges $.50 per page for copies of documents. See 28 U.S.C.
12   ' 1914(a). Copies of up to twenty pages may be made by the Clerk’s Office at this court upon
13   written request, prepayment of the copy fees, and submission of a self-addressed envelope with
14   sufficient postage affixed. The fact that the court has granted Plaintiff leave to proceed in
15   forma pauperis does not entitle him to free copies of documents from the court. If Plaintiff
16   wants copies from his file in the future, he should follow the procedure described above.
17   Plaintiff is advised to keep personal copies of all documents he submits to the court.
18            As a one-time courtesy, the court shall provide Plaintiff with a copy of his docket sheet,
19   which shows the activity in his case.
20   IV.      REQUEST TO ADD EXHIBITS
21            Plaintiff has submitted two exhibits he wishes to add to his Complaint. Plaintiff may
22   not add supporting exhibits in this manner. Under Rule 220,2 Plaintiff may not amend the
23

24
                       1
                          Plaintiff is required to keep the court informed of his current mailing address. Local Rule
25   182(f) provides: “Each appearing attorney and pro se party is under a continuing duty to notify the Clerk and all
     other parties of any change of address or telephone number of the attorney or the pro se party. Absent such notice,
26   service of documents at the prior address of the attorney or pro se party shall be fully effective. Separate notice
     shall be filed and served on all parties in each action in which an appearance has been made.” L.R.182(f).
27
                       2
                         Local Rule 220 provides, in part, “Unless prior approval to the contrary is obtained from the
28   Court, every pleading to which an amendment or supplement is permitted as a matter of right or has been allowed
     by court order shall be retyped and filed so that it is complete in itself without reference to the prior or superseded

                                                               2
 1   Complaint by adding exhibits submitted separately from the Complaint. To add information to
 2   the Complaint, Plaintiff must file an amended complaint which is complete in itself, without
 3   reference to his prior complaint. To add his two exhibits, Plaintiff must file a First Amended
 4   Complaint, complete in itself, with the two exhibits attached.
 5           “Rule 15(a) is very liberal and leave to amend ‘shall be freely given when justice so
 6   requires.’” AmerisourceBergen Corp. v. Dialysis West, Inc., 445 F.3d 1132, 1136 (9th Cir.
 7   2006) (quoting Fed. R. Civ. P. 15(a)). As a matter of right,3 Plaintiff has leave to file a First
 8   Amended Complaint with his two exhibits attached within thirty days, if he wishes. If Plaintiff
 9   chooses to amend the complaint, he shall clearly title the amended complaint “First Amended
10   Complaint” and refer to case number 18-cv-01478-GSA-PC. If Plaintiff chooses not to amend
11   the Complaint within thirty days, this case shall proceed on the original Complaint filed on
12   October 26, 2018.
13   V.      REQUEST FOR DEFAULT
14           Plaintiff informs the court that it has been 150 days since his case was filed, and none of
15   the defendants have responded to his Complaint.                  Plaintiff suggests that the court grant
16   judgment in his favor because of defendants’ default.
17           Entry of default is appropriate as to any party against whom a judgment for affirmative
18   relief is sought that has failed to plead or otherwise defend as provided by the Federal Rules of
19   Civil Procedure and where that failure is shown by affidavit or otherwise. See Fed. R. Civ. P.
20   55(a). Rule 12 of the Federal Rules of Civil Procedure provides, A[A] defendant must serve an
21   answer within 21 days after being served with the summons and complaint; or if it has timely
22   waived service under Rule 4(d), within 60 days after the request for a waiver was sent.” Fed.
23   R. Civ. P. 12(a)(1)(A). Under Rule 4(d), a defendant may waive service of a summons by
24   signing and returning a waiver of service. Fed. R. Civ. P. 4(d). If a defendant fails to plead or
25
     pleading. No pleading shall be deemed amended or supplemented until this Rule has been complied with. All
26   changed pleadings shall contain copies of all exhibits referred to in the changed pleading.” L.R. 220.

27                      3
                          Under Rule 15(a) of the Federal Rule of Civil Procedure, a party may amend the party’s
     pleading once as a matter of course at any time before a responsive pleading is served. Otherwise, a party may
28   amend only by leave of the court or by written consent of the adverse party, and leave shall be freely given when
     justice so requires. Fed. R. Civ. P. 15(a).

                                                            3
 1   otherwise defend an action after being properly served with a summons and complaint, a
 2   default judgment may be entered pursuant to Rule 55(a) of the Federal Rules of Civil
 3   Procedure.
 4            None of the defendants in this case are in default because they have not been served. It
 5   is not time for service of process in this case because the court has not completed its requisite
 6   screening. The court is required to screen complaints brought by prisoners seeking relief
 7   against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §
 8   1915A(a). With respect to service, the court will sua sponte direct the U.S. Marshal to serve
 9   the complaint only after the court has screened the complaint and determined that it contains
10   cognizable claims for relief against one or more of the named defendants.
11            Therefore, Plaintiff’s request for default must be denied.
12   VI.      CONCLUSION
13            Based on the foregoing, IT IS HEREBY ORDERED that:
14            1.      Plaintiff=s request for the court to provide him with an Inmate Accident
15                   Compensation Form is DENIED;
16            2.     Plaintiff’s request to add exhibits to the Complaint is DENIED;
17            3.     Plaintiff has leave to file a First Amended Complaint as a matter of course;
18            4.     If Plaintiff fails to file a First Amended Complaint within thirty days from the
19                   date of service of this order, this case shall proceed with the original Complaint
20                   which was filed on October 26, 2018;
21            5.     Plaintiff’s request for default against defendants is DENIED; and
22            6.     As a one-time courtesy, the Clerk of Court is directed to send Plaintiff a copy of
23                   the docket sheet for this case.
24
     IT IS SO ORDERED.
25

26         Dated:   March 22, 2019                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                       4
